                        Case 1:16-cr-00542-KMW Document 64 Filed 09/08/20 Page 1 of 1                                           about:blank



                             case 1:16-cr-00542-KMW Document 63 Filed 09/08/20 Page 1 of 1



                                                                         U.S. Department of Justice

                                                                         United States Attomey
                                                                         Southem District ofNew York
                                                                         11,e Silvio J. Mollo Building
                                                                         One Saint Andrew's Plaza
                                                                         Now York, Nou-· York 10007



                                                                          September 8, 2020


                  By ECF and Electronic Mnil

                  The Honorable Kimba M. Wood
                  United States District Judge
                  Southern District of New York
                  500 Pearl Street
                                                                                                           MEMO ENDORSED
                  New York, NY 10007

                             Re:    United States v. Jonathan Roper, 16 Cr. 542 (KMW)

                  Dear Judge Wood:

                         Defendant Jonathan Roper is scheduled to be sentenced on September 28, 2020. The
                  Government respectfully requests that the sentencing be adjourned until some date after the
                  defendants in US. v. Freed111a11 et al. , No 18 Cr. 217 (I<MW), are sentenced. so that the Court
                  may consider any additional_cooperation Roper provides in connection with those proceedings.

                             Roper, through counsel, consents to the requested adjournment.


                                                                 Respectfully submitted,

  N U-r<..N\. ~    1c:r d\)d.. D,
                         1
                                         a.. t   J   => ~?bf P\ AUDREY STRAUSS
                                                                 Acting United States Attorney

~ Fe l\tlAA-b0 s\...\.,b M         iSi '~""      i~           by: _   _,_:,ls::._-1_ __        _     _ _ __


J..w bj Nov€-Mr.>t,\ s. 0 OvL,\t\M.t<\,t David   Noa? Solowiejc~yk
                                                       Abramow1cz
SU b Mr~ s l~ r .s d w h....,,, fJov.1rnbl1 Id-, Assistant United States Attorneys
                                        J                        (212) 637-24 73/6525


                  cc:        Joseph Fe1rnnte, Esq. (by ECF and email)




                                                                                           SO ORDERED:        N.Y., N.Y. '?)ijd'O
                                                                                     l~Yrv. wml
                                                                                                     KIMBA M. WOOD
                                                                                                         U.S.D.J.

I of I                                                                                                                  9/8/2020, 2:5 1 PM
